


109 HR 5625 IH: Time for Schools Act of

U.S. House of Representatives
2006-06-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		109th CONGRESS
		2d Session
		H. R. 5625
		IN THE HOUSE OF REPRESENTATIVES
		
			June 15, 2006
			Mrs. Maloney
			 introduced the following bill; which was referred to the
			 Committee on Education and the
			 Workforce, and in addition to the Committees on
			 Government Reform and
			 House Administration, for
			 a period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To amend the Family and Medical Leave Act of 1993 to
		  expand the scope of the Act, and for other purposes.
	
	
		1.Short title; table of
			 contents
			(a)Short
			 titleThis Act may be cited
			 as the Family and Medical Leave
			 Expansion Act.
			(b)Table of
			 contentsThe table of
			 contents of this Act is as follows:
				
					Sec. 1. Short title; table of contents.
					Sec. 2. Findings.
					Title I—Family income to respond to significant
				transitions
					Sec. 101. Short title.
					Sec. 102. Purposes.
					Sec. 103. Definitions.
					Sec. 104. Grant projects.
					Sec. 105. Notification.
					Sec. 106. Evaluations and reports.
					Sec. 107. Authorization of appropriations.
					Sec. 108. Technical and conforming amendments.
					Title II—Family friendly workplaces
					Sec. 201. Short title.
					Sec. 202. Coverage of employees.
					Title III—Employment protection for battered women
					Sec. 301. Entitlement to Leave for addressing domestic violence
				for non-federal employees.
					Sec. 302. Entitlement to Leave for addressing domestic violence
				for Federal employees.
					Sec. 303. Existing Leave usable for domestic
				violence.
					Title IV—Federal employees paid parental Leave
					Sec. 401. Short title.
					Sec. 402. Grant project.
					Sec. 403. Technical and conforming amendments.
					Sec. 404. Effective date.
					Title V—Time for schools
					Sec. 501. Short title.
					Sec. 502. General requirements for Leave.
					Sec. 503. School involvement Leave for civil service
				employees.
					Sec. 504. Effective date.
				
			2.FindingsCongress makes the following
			 findings:
			(1)Since the enactment of the Family and
			 Medical Leave Act of 1993 (29 U.S.C. 2601 et seq.), more than 50,000,000
			 Americans have taken leave for family or medical reasons.
			(2)Of those taking leave under the Family and
			 Medical Leave Act of 1993, 52 percent took the leave for their own serious
			 health conditions, and 26 percent took the leave to care for a new child or for
			 maternity disability reasons.
			(3)While the leave provided by the Family and
			 Medical Leave Act of 1993 has proven to be a critical resource for millions of
			 Americans, too many people are left behind because the Act provides only unpaid
			 leave.
			(4)According to a 2000 Department of Labor
			 survey—
				(A)3,500,000 Americans needed family and
			 medical leave but could not afford to take time off without pay;
				(B)nearly four-fifths (78 percent) of those
			 surveyed who needed the leave but did not take it said they could not afford
			 unpaid leave;
				(C)9 percent of those taking family and
			 medical leave and receiving less than full pay during their longest period of
			 the leave had to go on public assistance to cover their lost wages; and
				(D)73 percent of those taking family and
			 medical leave had incomes above $30,000.
				(5)Decades ago, only a tiny fraction of
			 mothers with infants under age 1 were in the workforce. In 2004, about 55
			 percent of mothers with infants under age 1 were in the workforce.
			(6)Worldwide, 128 countries of the 172
			 responding to an International Social Security Association survey in 1999
			 provided at least some paid and job protected maternity leave, and, on average,
			 provided 16 weeks of basic paid maternity leave. In some countries, paid
			 maternity leave is mandatory and in others it is voluntary.
			(7)A European Union directive mandating 14
			 weeks of paid maternity leave was adopted as a health and safety measure in
			 1992.
			(8)Among the 29 Organization for Economic
			 Cooperation and Development (OECD) countries, the most advanced industrialized
			 countries, the average period of childbirth-related leave (including maternity,
			 paternity, and parental leaves) is 44 weeks (10 months) with additional time
			 provided in some countries for leave to care for a sick child. In those
			 countries, the average duration of paid childbirth-related leave is 36
			 weeks.
			(9)In more than half of the OECD countries (16
			 countries), the cash benefit provided while on the paid childbirth-related
			 leave replaces between 70 and 100 percent of prior wages.
			(10)Among the OECD countries, adoptive mothers
			 and adoptive parents are increasingly eligible for the paid childbirth-related
			 leave.
			IFamily income to respond to significant
			 transitions
			101.Short
			 titleThis title may be cited
			 as the Family Income to Respond to
			 Significant Transitions Insurance Act.
			102.PurposesThe purposes of this title are—
				(1)to establish a grant program that supports
			 the efforts of States and political subdivisions to provide partial or full
			 wage replacement, often referred to as FIRST insurance, to new parents so that
			 the new parents are able to spend time with a new infant or newly adopted
			 child, and to other employees; and
				(2)to learn about the most effective
			 mechanisms for providing the wage replacement assistance.
				103.DefinitionsIn this title:
				(1)Employer; son or
			 daughter; StateThe terms
			 employer, son or daughter, and State
			 have the meanings given the terms in section 101 of the Family and Medical
			 Leave Act of 1993 (29 U.S.C. 2611).
				(2)SecretaryThe term Secretary means the
			 Secretary of Labor, acting after consultation with the Secretary of Health and
			 Human Services.
				104.grant
			 projects
				(a)Grants
					(1)In
			 generalThe Secretary shall
			 make grants to eligible entities to pay for the Federal share of the cost of
			 carrying out projects that assist families by providing, through various
			 mechanisms, wage replacement for eligible individuals who are responding
			 to—
						(A)caregiving needs resulting from the birth
			 or adoption of a son or daughter; or
						(B)other family caregiving needs.
						(2)PeriodsThe Secretary shall make the grants for
			 periods of 5 years.
					(b)Eligible
			 entitiesTo be eligible to
			 receive a grant under this section, an entity shall be a State or political
			 subdivision of a State.
				(c)Use of
			 funds
					(1)In
			 generalAn entity that
			 receives a grant under this section may use the funds made available through
			 the grant to provide partial or full wage replacement as described in
			 subsection (a) to eligible individuals—
						(A)directly;
						(B)through an insurance program, such as a
			 State temporary disability insurance program or the State unemployment
			 compensation benefit program;
						(C)through a private disability or other
			 insurance plan, or another mechanism provided by a private employer; or
						(D)through another mechanism.
						(2)PeriodIn carrying out a project under this
			 section, the entity shall provide partial or full wage replacement to eligible
			 individuals for not less than 6 weeks during a period of leave, or an absence
			 from employment, described in subsection (d)(2), during any 12-month period.
			 Wage replacement available to an individual under this paragraph shall be in
			 addition to any compensation from annual or sick leave that the individual may
			 elect to use during a period of leave, or an absence from employment, described
			 in subsection (d)(2), during any 12-month period.
					(3)Administrative
			 costsNo entity may use more
			 than 10 percent of the total funds made available through the grant during the
			 5-year period of the grant to pay for the administrative costs relating to a
			 project described in subsection (a).
					(d)Eligible
			 individualsTo be eligible to
			 receive wage replacement under subsection (a), an individual shall—
					(1)meet such eligibility criteria as the
			 eligible entity providing the wage replacement may specify in an application
			 described in subsection (e); and
					(2)be—
						(A)an individual who is taking leave, under
			 the Family and Medical Leave Act of 1993 (29 U.S.C. 2601 et seq.), other
			 Federal, State, or local law, or a private plan, for a reason described in
			 subparagraph (A) or (B) of section 102(a)(1) of the Family and Medical Leave
			 Act of 1993 (29 U.S.C. 2612(a)(1));
						(B)at the option of the eligible entity, an
			 individual who—
							(i)is taking leave, under that Act, other
			 Federal, State, or local law, or a private plan, for a reason described in
			 subparagraph (C), (D), (E), or (F) of section 102(a)(1) of the Family and
			 Medical Leave Act of 1993 (29 U.S.C. 2612(a)(1)); or
							(ii)leaves employment, and has an absence from
			 employment, because the individual has elected to care for a son or daughter
			 under age 1; or
							(C)at the option of the eligible entity, an
			 individual who has an absence from employment and has other characteristics
			 specified by the eligible entity in an application described in subsection
			 (e).
						(e)ApplicationTo be eligible to receive a grant under
			 this section, an entity shall submit an application to the Secretary, at such
			 time, in such manner, and containing such information as the Secretary may
			 require, including, at a minimum—
					(1)a plan for the project to be carried out
			 with the grant;
					(2)information demonstrating that the
			 applicant consulted representatives of employers and employees, including labor
			 organizations, in developing the plan;
					(3)estimates of the costs and benefits of the
			 project;
					(4)(A)information on the number and type of
			 families to be covered by the project, and the extent of such coverage in the
			 area served under the grant; and
						(B)information on any criteria or
			 characteristics that the entity will use to determine whether an individual is
			 eligible for wage replacement under subsection (a), as described in paragraphs
			 (1) and (2)(C) of subsection (d);
						(5)if the project will expand on State and
			 private systems of wage replacement for eligible individuals, information on
			 the manner in which the project will expand on the systems;
					(6)information demonstrating the manner in
			 which the wage replacement assistance provided through the project will assist
			 families in which an individual takes leave or is absent from employment as
			 described in subsection (d)(2); and
					(7)an assurance that the applicant will
			 participate in efforts to evaluate the effectiveness of the project.
					(f)Selection
			 criteriaIn selecting
			 entities to receive grants for projects under this section, the Secretary
			 shall—
					(1)take into consideration—
						(A)the scope of the proposed projects;
						(B)the cost-effectiveness, feasibility, and
			 financial soundness of the proposed projects;
						(C)the extent to which the proposed projects
			 would expand access to wage replacement in response to family caregiving needs,
			 particularly for low-wage employees, in the area served by the grant;
			 and
						(D)the benefits that would be offered to
			 families and children through the proposed projects; and
						(2)to the extent feasible, select entities
			 proposing projects that utilize diverse mechanisms, including expansion of
			 State unemployment compensation benefit programs, and establishment or
			 expansion of State temporary disability insurance programs, to provide the wage
			 replacement.
					(g)Federal
			 share
					(1)In
			 generalThe Federal share of
			 the cost described in subsection (a) shall be—
						(A)50 percent for the first year of the grant
			 period;
						(B)40 percent for the second year of that
			 period;
						(C)30 percent for the third year of that
			 period; and
						(D)20 percent for each subsequent year.
						(2)Non-federal
			 shareThe non-Federal share
			 of the cost may be in cash or in kind, fairly evaluated, including plant,
			 equipment, and services and may be provided from State, local, or private
			 sources, or Federal sources other than this title.
					(h)Supplement not
			 supplantFunds appropriated
			 pursuant to the authority of this title shall be used to supplement and not
			 supplant other Federal, State, and local public funds and private funds
			 expended to provide wage replacement.
				(i)Effect on
			 existing rightsNothing in
			 this title shall be construed to supersede, preempt, or otherwise infringe on
			 the provisions of any collective bargaining agreement or any employment benefit
			 program or plan that provides greater rights to employees than the rights
			 established under this title.
				105.NotificationAn eligible entity that provides partial or
			 full wage replacement to an eligible individual under this title shall notify
			 (in a form and manner prescribed by the Secretary)—
				(1)the employer of the individual of the
			 amount of the wage replacement provided; and
				(2)the individual and the employer of the
			 individual that the employer shall count an appropriate period of leave,
			 calculated under section 102(g) of the Family and Medical Leave Act of 1993 (29
			 U.S.C. 2612(g)), as added by section 108, against the total amount of leave (if
			 any) to which the employee is entitled under section 102(a)(1) of that Act (29
			 U.S.C. 2612(a)(1)).
				106.Evaluations and
			 reports
				(a)Available
			 fundsThe Secretary shall use
			 not more than 2 percent of the funds made available under section 107 to carry
			 out this section.
				(b)EvaluationsThe Secretary shall, directly or by
			 contract, evaluate the effectiveness of projects carried out with grants made
			 under section 104, including conducting—
					(1)research relating to the projects,
			 including research comparing—
						(A)the scope of the projects, including the
			 type of insurance or other wage replacement mechanism used, the method of
			 financing used, the eligibility requirements, the level of the wage replacement
			 benefit provided (such as the percentage of salary replaced), and the length of
			 the benefit provided, for the projects;
						(B)the utilization of the projects, including
			 the characteristics of individuals who benefit from the projects, particularly
			 low-wage workers, and factors that determine the ability of eligible
			 individuals to obtain wage replacement through the projects; and
						(C)the costs of and savings achieved by the
			 projects, including the cost-effectiveness of the projects and their benefits
			 for children and families;
						(2)analysis of the overall need for wage
			 replacement; and
					(3)analysis of the impact of the projects on
			 the overall availability of wage replacement.
					(c)Reports
					(1)Initial
			 reportNot later than 3 years
			 after the beginning of the grant period for the first grant made under section
			 104, the Secretary shall prepare and submit to Congress a report that contains
			 information resulting from the evaluations conducted under subsection
			 (b).
					(2)Subsequent
			 reportsNot later than 4
			 years after the beginning of that grant period, and annually thereafter, the
			 Secretary shall prepare and submit to Congress a report that contains—
						(A)information resulting from the evaluations
			 conducted under subsection (b); and
						(B)usage data for the grant projects, for the
			 most recent year for which the data are available.
						107.Authorization of
			 appropriationsThere are
			 authorized to be appropriated to carry out this title $400,000,000 for fiscal
			 year 2007 and such sums as may be necessary for each subsequent fiscal
			 year.
			108.Technical and
			 conforming amendments
				(a)In
			 generalSection 102 of the
			 Family and Medical Leave Act of 1993 (29 U.S.C. 2612) is amended by adding at
			 the end the following:
					
						(g)Relationship to
				FIRST insurance
							(1)Full wage
				replacementIf an eligible
				entity provides full wage replacement to an employee for a period under title I
				of the Family and Medical Leave Expansion Act, the employee’s employer shall
				count an amount of leave, equal to that period, against the total amount of
				leave (if any) to which the employee is entitled under subsection
				(a)(1).
							(2)Partial wage
				replacementIf an eligible
				entity provides partial wage replacement to an employee for a period under
				title I of the Family and Medical Leave Expansion Act, the employee’s employer
				shall—
								(A)total the amount of partial wage
				replacement provided for that period;
								(B)convert the total into a corresponding
				amount of full wage replacement provided for a proportionately reduced period;
				and
								(C)count an amount of leave, equal to the
				period described in subparagraph (B), against the total amount of leave (if
				any) to which the employee is entitled under subsection
				(a)(1).
								.
				(b)Technical and
			 conforming amendmentsSection
			 102(d)(2) of the Family and Medical Leave Act of 1993 (29 U.S.C. 2612(d)(2)) is
			 amended by striking for leave each place it appears and
			 inserting for any unpaid leave.
				IIFamily friendly workplaces
			201.Short
			 titleThis title may be cited
			 as the Family and Medical Leave
			 Fairness Act of 2005.
			202.Coverage of
			 employeesParagraphs
			 (2)(B)(ii) and (4)(A)(i) of section 101 of the Family and Medical Leave Act of
			 1993 (29 U.S.C. 2611(2)(B)(ii) and (4)(A)(i)) are amended by striking
			 50 each place it appears and inserting 25.
			IIIEmployment protection for battered
			 women
			301.Entitlement to Leave
			 for addressing domestic violence for non-federal employees
				(a)DefinitionsSection 101 of the Family and Medical Leave
			 Act of 1993 (29 U.S.C. 2611) is amended by adding at the end the
			 following:
					
						(14)Addressing
				domestic violence and its effectsThe term addressing domestic violence
				and its effects means—
							(A)being unable to attend or perform work due
				to an incident of domestic violence;
							(B)seeking medical attention for or recovering
				from injuries caused by domestic violence;
							(C)seeking legal assistance or remedies,
				including communicating with the police or an attorney, or participating in any
				legal proceeding, related to domestic violence;
							(D)obtaining services from a domestic violence
				shelter or program or rape crisis center as a result of domestic
				violence;
							(E)obtaining psychological counseling related
				to experiences of domestic violence;
							(F)participating in safety planning and other
				actions to increase safety from future domestic violence, including temporary
				or permanent relocation; and
							(G)participating in any other activity
				necessitated by domestic violence that must be undertaken during the hours of
				employment involved.
							(15)Domestic
				violenceThe term
				domestic violence means domestic violence, and dating violence, as
				such terms are defined in section 2105 of the Omnibus Crime Control and Safe Streets Act of
				1968 (42 U.S.C.
				3796hh–4).
						.
				(b)Leave
			 requirementSection 102 of
			 the Family and Medical Leave Act of 1993 (29 U.S.C. 2612) is amended—
					(1)in subsection (a)(1), by adding at the end
			 the following:
						
							(E)In order to care for the son, daughter, or
				parent of the employee, if such son, daughter, or parent is addressing domestic
				violence and its effects.
							(F)Because the employee is addressing domestic
				violence and its effects, which make the employee unable to perform the
				functions of the position of such
				employee.
							;
					(2)in subsection (b), by adding at the end the
			 following:
						
							(3)Domestic
				violenceLeave under
				subparagraph (E) or (F) of subsection (a)(1) may be taken by an eligible
				employee intermittently or on a reduced leave schedule. The taking of leave
				intermittently or on a reduced leave schedule pursuant to this paragraph shall
				not result in a reduction in the total amount of leave to which the employee is
				entitled under subsection (a) beyond the amount of leave actually
				taken.
							;
				and
					(3)in subsection (d)(2)(B), by striking
			 (C) or (D) and inserting (C), (D), (E), or
			 (F).
					(c)CertificationSection 103 of the Family and Medical Leave
			 Act of 1993 (29 U.S.C. 2613) is amended—
					(1)in the title of the section, by inserting
			 before the period the following: ; confidentiality; and
					(2)by adding at the end the following:
						
							(f)Domestic
				violenceIn determining if an
				employee meets the requirements of subparagraph (E) or (F) of section
				102(a)(1), the employer of an employee may require the employee to
				provide—
								(1)a written statement describing the domestic
				violence and its effects;
								(2)documentation of the domestic violence
				involved, such as a police or court record, or documentation from a shelter
				worker, an employee of a domestic violence program, an attorney, a member of
				the clergy, or a medical or other professional, from whom the employee has
				sought assistance in addressing domestic violence and its effects; or
								(3)other corroborating evidence, such as a
				statement from any other individual with knowledge of the circumstances that
				provide the basis for the claim of domestic violence, or physical evidence of
				domestic violence, such as a photograph, torn or bloody clothing, or any other
				damaged property.
								(g)ConfidentialityAll evidence provided to the employer under
				subsection (f) of domestic violence experienced by an employee or the son,
				daughter, or parent of an employee, including a statement of an employee, any
				other documentation or corroborating evidence, and the fact that an employee
				has requested leave for the purpose of addressing, or caring for a son,
				daughter, or parent who is addressing, domestic violence and its effects, shall
				be retained in the strictest confidence by the employer, except to the extent
				that disclosure is requested, or consented to, by the employee for the purpose
				of—
								(1)protecting the safety of the employee or a
				family member or co-worker of the employee; or
								(2)assisting in documenting domestic violence
				for a court or
				agency.
								.
					(d)Table of
			 contentsThe table of
			 contents in section 1(b) of the Family and Medical Leave Act of 1993 (29 U.S.C.
			 prec. 2601) is amended by striking the item relating to section 103 and
			 inserting the following:
					
						
							103. Certification;
				confidentiality.
						
						.
				302.Entitlement to Leave
			 for addressing domestic violence for Federal employees
				(a)DefinitionsSection 6381 of title 5, United States
			 Code, is amended—
					(1)at the end of paragraph (5), by striking
			 and;
					(2)in paragraph (6), by striking the period
			 and inserting a semicolon; and
					(3)by adding at the end the following:
						
							(7)the term addressing domestic violence
				and its effects has the meaning given the term in section 101 of the
				Family and Medical Leave Act of 1993 (29 U.S.C. 2611); and
							(8)the term domestic violence
				means domestic violence, and dating violence, as such terms are defined in
				section 2105 of the Omnibus Crime Control and
				Safe Streets Act of 1968 (42 U.S.C.
				3796hh–4).
							.
					(b)Leave
			 requirementSection 6382 of
			 title 5, United States Code, is amended—
					(1)in subsection (a)(1), by adding at the end
			 the following:
						
							(E)In order to care for the son, daughter, or
				parent of the employee, if such son, daughter, or parent is addressing domestic
				violence and its effects.
							(F)Because the employee is addressing domestic
				violence and its effects, which make the employee unable to perform the
				functions of the position of such
				employee.
							;
					(2)in subsection (b), by adding at the end the
			 following:
						
							(3)Domestic
				violenceLeave under
				subparagraph (E) or (F) of subsection (a)(1) may be taken by an employee
				intermittently or on a reduced leave schedule. The taking of leave
				intermittently or on a reduced leave schedule pursuant to this paragraph shall
				not result in a reduction in the total amount of leave to which the employee is
				entitled under subsection (a) beyond the amount of leave actually
				taken.
							;
				and
					(3)in subsection (d), by striking (C),
			 or (D) and inserting (C), (D), (E), or (F).
					(c)CertificationSection 6383 of title 5, United States
			 Code, is amended—
					(1)in the title of the section, by adding at
			 the end the following: ;
			 confidentiality; and
					(2)by adding at the end the following:
						
							(f)In determining if an employee meets the
				requirements of subparagraph (E) or (F) of section 6382(a)(1), the employing
				agency of an employee may require the employee to provide—
								(1)a written statement describing the domestic
				violence and its effects;
								(2)documentation of the domestic violence
				involved, such as a police or court record, or documentation from a shelter
				worker, an employee of a domestic violence program, an attorney, a member of
				the clergy, or a medical or other professional, from whom the employee has
				sought assistance in addressing domestic violence and its effects; or
								(3)other corroborating evidence, such as a
				statement from any other individual with knowledge of the circumstances that
				provide the basis for the claim of domestic violence, or physical evidence of
				domestic violence, such as a photograph, torn or bloody clothing, or other
				damaged property.
								(g)All evidence provided to the employing
				agency under subsection (f) of domestic violence experienced by an employee or
				the son, daughter, or parent of an employee, including a statement of an
				employee, any other documentation or corroborating evidence, and the fact that
				an employee has requested leave for the purpose of addressing, or caring for a
				son, daughter, or parent who is addressing, domestic violence and its effects,
				shall be retained in the strictest confidence by the employing agency, except
				to the extent that disclosure is requested, or consented to, by the employee
				for the purpose of—
								(1)protecting the safety of the employee or a
				family member or co-worker of the employee; or
								(2)assisting in documenting domestic violence
				for a court or
				agency.
								.
					(d)Table of
			 sectionsThe table of
			 sections for chapter 63 of title 5, United States Code, is amended by striking
			 the item relating to section 6383 and inserting the following:
					
						
							6383. Certification;
				confidentiality.
						
						.
				303.Existing Leave
			 usable for domestic violence
				(a)DefinitionsIn this section:
					(1)Addressing
			 domestic violence and its effectsThe term addressing domestic violence
			 and its effects has the meaning given the term in section 101 of the
			 Family and Medical Leave Act of 1993 (29 U.S.C. 2611), as amended in section
			 301(a).
					(2)EmployeeThe term employee means any
			 person employed by an employer. In the case of an individual employed by a
			 public agency, such term means an individual employed as described in section
			 3(e) of the Fair Labor Standards Act of 1938 (29 U.S.C. 203(e)).
					(3)EmployerThe term employer—
						(A)means any person engaged in commerce or in
			 any industry or activity affecting commerce who employs individuals, if such
			 person is also subject to the Family and Medical Leave Act of 1993 (29 U.S.C.
			 2601 et seq.) or to any provision of a State or local law, collective
			 bargaining agreement, or employment benefits program or plan, addressing paid
			 or unpaid leave from employment (including family, medical, sick, annual,
			 personal, or similar leave); and
						(B)includes any person acting directly or
			 indirectly in the interest of an employer in relation to any employee, and
			 includes a public agency, who is subject to a law, agreement, program, or plan
			 described in subparagraph (A), but does not include any labor organization
			 (other than when acting as an employer) or anyone acting in the capacity of
			 officer or agent of such labor organization.
						(4)Employment
			 benefitsThe term
			 employment benefits has the meaning given the term in section 101
			 of the Family and Medical Leave Act of 1993 (29 U.S.C. 2611).
					(5)Parent; son or
			 daughterThe terms
			 parent and son or daughter have the meanings given
			 the terms in section 101 of the Family and Medical Leave Act of 1993 (29 U.S.C.
			 2611).
					(6)Public
			 agencyThe term public
			 agency has the meaning given the term in section 3 of the Fair Labor
			 Standards Act of 1938 (29 U.S.C. 203).
					(b)Use of existing
			 LeaveAn employee who is
			 entitled to take paid or unpaid leave (including family, medical, sick, annual,
			 personal, or similar leave) from employment, pursuant to State or local law, a
			 collective bargaining agreement, or an employment benefits program or plan,
			 shall be permitted to use such leave for the purpose of addressing domestic
			 violence and its effects, or for the purpose of caring for a son or daughter or
			 parent of the employee, if such son or daughter or parent is addressing
			 domestic violence and its effects.
				(c)CertificationIn determining whether an employee
			 qualifies to use leave as described in subsection (b), an employer may require
			 a written statement, documentation of domestic violence, or corroborating
			 evidence consistent with section 103(f) of the Family and Medical Leave Act of
			 1993 (29 U.S.C. 2613(f)), as amended by section 301(c).
				(d)ConfidentialityAll evidence provided to the employer under
			 subsection (c) of domestic violence experienced by an employee or the son or
			 daughter or parent of the employee, including a statement of an employee, any
			 other documentation or corroborating evidence, and the fact that an employee
			 has requested leave for the purpose of addressing, or caring for a son or
			 daughter or parent who is addressing, domestic violence and its effects, shall
			 be retained in the strictest confidence by the employer, except to the extent
			 that disclosure is requested, or consented to, by the employee for the purpose
			 of—
					(1)protecting the safety of the employee or a
			 family member or co-worker of the employee; or
					(2)assisting in documenting domestic violence
			 for a court or agency.
					(e)Prohibited
			 acts
					(1)Interference
			 with rights
						(A)Exercise of
			 rightsIt shall be unlawful
			 for any employer to interfere with, restrain, or deny the exercise of or the
			 attempt to exercise, any right provided under this section.
						(B)DiscriminationIt shall be unlawful for any employer to
			 discharge or in any other manner discriminate against an individual for
			 opposing any practice made unlawful by this section.
						(2)Interference
			 with proceedings or inquiriesIt shall be unlawful for any person to
			 discharge or in any other manner discriminate against any individual because
			 such individual—
						(A)has filed any charge, or had instituted or
			 caused to be instituted any proceeding, under or related to this
			 section;
						(B)has given, or is about to give, any
			 information in connection with any inquiry or proceeding relating to any right
			 provided under this section; or
						(C)has testified, or is about to testify, in
			 any inquiry or proceeding relating to any right provided under this
			 section.
						(f)Enforcement
					(1)Public
			 enforcementThe Secretary of
			 Labor shall have the powers set forth in subsections (b), (c), (d), and (e) of
			 section 107 of the Family and Medical Leave Act of 1993 (29 U.S.C. 2617) for
			 the purpose of public agency enforcement of any alleged violation of subsection
			 (e) against any employer.
					(2)Private
			 enforcementThe remedies and
			 procedures set forth in section 107(a) of the Family and Medical Leave Act of
			 1993 (29 U.S.C. 2617(a)) shall be the remedies and procedures pursuant to which
			 an employee may initiate a legal action against an employer for alleged
			 violations of subsection (e).
					(3)ReferencesFor purposes of paragraphs (1) and (2),
			 references in section 107 of the Family and Medical Leave Act of 1993 (29
			 U.S.C. 2617) to section 105 of such Act (29 U.S.C. 2615) shall be considered to
			 be references to subsection (e).
					(4)Employer
			 liability under other lawsNothing in this section shall be construed
			 to limit the liability of an employer to an employee for harm suffered relating
			 to the employee’s experience of domestic violence pursuant to any other Federal
			 or State law, including a law providing for a legal remedy.
					IVFederal employees paid parental
			 Leave
			401.Short
			 titleThis title may be cited
			 as the Federal Employees Paid Parental
			 Leave Act of 2005.
			402.grant
			 projectSubchapter V of
			 chapter 63 of title 5, United States Code, is amended—
				(1)by redesignating section 6387 as section
			 6388; and
				(2)by inserting after section 6386 the
			 following:
					
						6387.Paid leave grant
				project
							(a)The Office of Personnel Management may,
				through an agreement or contract with 1 or more employing agencies described in
				subsection (b), conduct under section 4703 a grant project that assists
				families by providing paid leave for eligible individuals who are responding
				to—
								(1)caregiving needs resulting from the birth
				or adoption of a son or daughter; or
								(2)other family caregiving needs.
								(b)In carrying out a project under this
				section, an employing agency of 1 or more employees shall provide partial or
				full paid leave to eligible individuals for not less than 6 weeks during a
				period of leave, or an absence from employment, described in subsection (c)(2),
				during any 12-month period. Paid leave available to an individual under this
				subsection shall be in addition to any annual or sick leave that the individual
				may elect to use during a period of leave, or an absence from employment,
				described in subsection (c)(2), during any 12-month period.
							(c)To be eligible to receive paid leave under
				subsection (a), an individual shall—
								(1)be an employee who meets such eligibility
				criteria as the Office of Personnel Management may specify in a plan described
				in section 4703(b); and
								(2)be—
									(A)an individual who is taking leave, under
				this subchapter, or other Federal law, for a reason described in subparagraph
				(A) or (B) of section 6382(a)(1);
									(B)at the option of the Office of Personnel
				Management, an individual who—
										(i)is taking leave, under this subchapter, or
				other Federal law, for a reason described in subparagraph (C), (D), (E), or (F)
				of section 6382(a)(1); or
										(ii)leaves employment, and has an absence from
				employment, because the individual has elected to care for a son or daughter
				under age 1; or
										(C)at the option of the Office of Personnel
				Management, an individual who has an absence from employment and has other
				characteristics specified by the Office of Personnel Management in a plan
				described in section 4703(b).
									(d)An employing agency that provides partial
				or full paid leave to an eligible individual under this section shall notify
				(in a form and manner prescribed by the Office of Personnel Management) the
				individual that the employing agency shall count an appropriate period of
				leave, calculated under section 6382(f), against the total amount of leave (if
				any) to which the employee is entitled under section 6382(a)(1).
							(e)(1)A grant project conducted under this
				section shall not be counted toward the 10-project limit established in section
				4703(d)(2).
								(2)The Office of Personnel Management may
				provide a waiver for the grant project in accordance with section 4703, except
				that section 4703(c)(1) shall not apply to such a waiver.
								(f)(1)There are authorized to be appropriated to
				carry out this section $400,000,000 for fiscal year 2006 and such sums as may
				be necessary for each subsequent fiscal year.
								(2)Funds appropriated under paragraph (1) may
				be allocated as described in section
				4704.
								.
				403.Technical and
			 conforming amendments
				(a)In
			 generalSection 6382 of title
			 5, United States Code, is amended by adding at the end the following:
					
						(f)(1)If an employing agency provides an amount
				of full paid leave to an employee for a period under section 6387, the
				employing agency shall count an amount of leave, equal to that period, against
				the total amount of leave (if any) to which the employee is entitled under
				subsection (a)(1).
							(2)If an employing agency provides an amount
				of partial paid leave to an employee for a period under section 6387, the
				employing agency shall—
								(A)total the amount of partial paid leave
				provided for that period;
								(B)convert the total into a corresponding
				amount of full paid leave provided for a proportionately reduced period;
				and
								(C)count an amount of leave, equal to the
				period described in subparagraph (B), against the total amount of leave (if
				any) to which the employee is entitled under subsection
				(a)(1).
								.
				(b)Technical and
			 conforming amendmentsSection
			 6382 of title 5, United States Code, is amended—
					(1)in subsection (c), by striking
			 (d), and inserting (d) or section 6387,;
			 and
					(2)in subsection (d), by inserting any
			 unpaid after substitute for.
					(c)Table of
			 sectionsThe table of
			 sections for chapter 63 of title 5, United States Code, is amended by striking
			 the item relating to section 6387 and inserting the following:
					
						
							6387. Paid leave grant
				project.
							6388.
				Regulations.
						
						.
				404.Effective
			 dateThe amendments made by
			 this title shall not be effective with respect to any birth or placement
			 occurring before the end of the 6-month period beginning on the date of
			 enactment of this Act.
			VTime for schools
			501.Short
			 titleThis title may be cited
			 as the Time for Schools Act of
			 2005.
			502.General requirements
			 for Leave
				(a)Entitlement to
			 LeaveSection 102(a) of the
			 Family and Medical Leave Act of 1993 (29 U.S.C. 2612(a)) is amended by adding
			 at the end the following:
					
						(3)Entitlement to
				school involvement Leave
							(A)In
				generalSubject to section
				103(h), an eligible employee shall be entitled to a total of 24 hours of leave
				during any 12-month period to participate in an academic activity of a school
				of a son or daughter of the employee, such as a parent-teacher conference or an
				interview for a school, or to participate in literacy training under a family
				literacy program.
							(B)DefinitionsIn this paragraph:
								(i)Family literacy
				programThe term family
				literacy program means a program of services that are of sufficient
				intensity in terms of hours, and of sufficient duration, to make sustainable
				changes in a family and that integrate all of the following activities:
									(I)Interactive literacy activities between
				parents and their sons and daughters.
									(II)Training for parents on how to be the
				primary teacher for their sons and daughters and full partners in the education
				of their sons and daughters.
									(III)Parent literacy training.
									(IV)An age-appropriate education program for
				sons and daughters.
									(ii)LiteracyThe term literacy, used with
				respect to an individual, means the ability of the individual to speak, read,
				and write English, and compute and solve problems, at levels of proficiency
				necessary—
									(I)to function on the job, in the family of
				the individual, and in society;
									(II)to achieve the goals of the individual;
				and
									(III)to develop the knowledge potential of the
				individual.
									(iii)SchoolThe term school means an
				elementary school or secondary school (as such terms are defined in section
				9101 of the Elementary and Secondary Education
				Act of 1965 (20 U.S.C. 7801)), a Head Start program assisted under
				the Head Start Act (42 U.S.C. 9831 et
				seq.), and a child care facility operated by a provider who meets the
				applicable State or local government licensing, certification, approval, or
				registration requirements, if any.
								(4)LimitationNo employee may take more than a total of
				12 workweeks of leave under paragraphs (1) and (3) during any 12-month
				period.
						.
				(b)ScheduleSection 102(b)(1) of such Act (29 U.S.C.
			 2612(b)(1)) is amended by inserting after the second sentence the following:
			 Leave under subsection (a)(3) may be taken intermittently or on a
			 reduced leave schedule..
				(c)Substitution of
			 paid LeaveSection
			 102(d)(2)(A) of such Act (29 U.S.C. 2612(d)(2)(A)) is amended by inserting
			 before the period the following: , or for leave provided under
			 subsection (a)(3) for any part of the 24-hour period of such leave under such
			 subsection.
				(d)NoticeSection 102(e) of such Act (29 U.S.C.
			 2612(e)) is amended by adding at the end the following:
					
						(3)Notice for
				school involvement LeaveIn
				any case in which the necessity for leave under subsection (a)(3) is
				foreseeable, the employee shall provide the employer with not less than 7 days’
				notice, before the date the leave is to begin, of the employee’s intention to
				take leave under such subsection. If the necessity for the leave is not
				foreseeable, the employee shall provide such notice as is
				practicable.
						.
				(e)CertificationSection 103 of such Act (29 U.S.C. 2613),
			 as amended by section 301(c), is further amended by adding at the end the
			 following:
					
						(h)Certification
				for school involvement LeaveAn employer may require that a request for
				leave under section 102(a)(3) be supported by a certification issued at such
				time and in such manner as the Secretary may by regulation
				prescribe.
						.
				503.School involvement
			 Leave for civil service employees
				(a)Entitlement to
			 LeaveSection 6382(a) of
			 title 5, United States Code, is amended by adding at the end the
			 following:
					
						(3)(A)Subject to section 6383(h), an employee
				shall be entitled to a total of 24 hours of leave during any 12-month period to
				participate in an academic activity of a school of a son or daughter of the
				employee, such as a parent-teacher conference or an interview for a school, or
				to participate in literacy training under a family literacy program.
							(B)In this paragraph:
								(i)The term family literacy
				program means a program of services that are of sufficient intensity in
				terms of hours, and of sufficient duration, to make sustainable changes in a
				family and that integrate all of the following activities:
									(I)Interactive literacy activities between
				parents and their sons and daughters.
									(II)Training for parents on how to be the
				primary teacher for their sons and daughters and full partners in the education
				of their sons and daughters.
									(III)Parent literacy training.
									(IV)An age-appropriate education program for
				sons and daughters.
									(ii)The term literacy, used with
				respect to an individual, means the ability of the individual to speak, read,
				and write English, and compute and solve problems, at levels of proficiency
				necessary—
									(I)to function on the job, in the family of
				the individual, and in society;
									(II)to achieve the goals of the individual;
				and
									(III)to develop the knowledge potential of the
				individual.
									(iii)The term school means an
				elementary school or secondary school (as such terms are defined in section
				9101 of the Elementary and Secondary Education
				Act of 1965 (20 U.S.C. 7801)), a Head Start program assisted under
				the Head Start Act (42 U.S.C. 9831 et
				seq.), and a child care facility operated by a provider who meets the
				applicable State or local government licensing, certification, approval, or
				registration requirements, if any.
								(4)No employee may take more than a total of
				12 workweeks of leave under paragraphs (1) and (3) during any 12-month
				period.
						.
				(b)ScheduleSection 6382(b)(1) of such title is amended
			 by inserting after the second sentence the following: Leave under
			 subsection (a)(3) may be taken intermittently or on a reduced leave
			 schedule..
				(c)Substitution of
			 paid LeaveSection 6382(d) of
			 such title is amended by inserting before , except the
			 following: , or for leave provided under subsection (a)(3) any of the
			 employee’s accrued or accumulated annual leave under subchapter I for any part
			 of the 24-hour period of such leave under such subsection.
				(d)NoticeSection 6382(e) of such title is amended by
			 adding at the end the following:
					
						(3)In any case in which the necessity for
				leave under subsection (a)(3) is foreseeable, the employee shall provide the
				employing agency with not less than 7 days’ notice, before the date the leave
				is to begin, of the employee’s intention to take leave under such subsection.
				If the necessity for the leave is not foreseeable, the employee shall provide
				such notice as is
				practicable.
						.
				(e)CertificationSection 6383 of such title, as amended by
			 section 302(c), is further amended by adding at the end the following:
					
						(h)An employing agency may require that a
				request for leave under section 6382(a)(3) be supported by a certification
				issued at such time and in such manner as the Office of Personnel Management
				may by regulation
				prescribe.
						.
				504.Effective
			 dateThis title shall take
			 effect 120 days after the date of enactment of this Act.
			
